DETAILED ACTION
This Office Action is in response to the original application filed on 02/22/2022. Claims 1-13 are pending in the application, of which, claims 1, 5, and 10 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 16/206,364 filed on 11/30/2018, which has since been issued as U.S. Patent No. 11,275,731, which claims the benefit of U.S. Provisional Patent Application No. 62/593,767 filed 12/01/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 02/22/2022 are accepted.
Specification
The specification submitted on 02/22/2022 is accepted.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, inappropriately ends sentence with semicolon, proper end punctuation required.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 8 of U.S. Patent No. 11,275,731. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.


Present Application 17/677,631
U.S. Patent No. 10,262,063
Analysis
1. A method of performing a query on a column-store table of encoded values, the method comprising:





receiving the query, the query comprising an indication of a plurality of column vectors having encoded values;


for each column vector of the plurality of column vectors, loading a subset of encoded values of the column vector into respective lanes of a respective register, thereby forming an array comprising the respective registers;



adding bits to encoded values in each of the respective registers, thereby generating unpacked encoded values of the plurality of column vectors, each unpacked encoded value having a predetermined length;


transposing the array such that unpacked encoded values previously loaded into a single respective register are now loaded in corresponding lanes of the respective registers; and


for each respective register, adding the unpacked encoded value in each lane of the respective register to a corresponding lane in a further register, thereby generating, in the corresponding lanes of the further register, sums of unpacked encoded values from corresponding lanes of each respective register.
1. A method for causing a processor to perform a query on a column-store table comprising one or more column vectors of encoded values, the method comprising configuring the processor to:


1. receive the query, the query comprising a filter to be applied to at least a first column vector of the encoded values


7. for each column vector of the plurality of column vectors, load a first subset of encoded values of the column vector into respective lanes of a respective register, thereby forming a third array comprising the respective registers;


7. add bits to encoded values in each of the respective registers, thereby generating unpacked encoded values of the plurality of column vectors, each unpacked encoded value having a first length or a second length;


7. transpose the third array such that unpacked encoded values previously loaded into a single respective register are now loaded in corresponding lanes of the respective registers; and


7. for each respective register, utilizing a single instruction to add the unpacked encoded value in each lane of the respective register to a corresponding lane in a further register, thereby generating, in the corresponding lanes of the further register, sums of unpacked encoded values from corresponding lanes of each respective register.

Both perform a query on a column-store table of encoded values.






Both receive a query for column vectors having encoded values.




 Essentially same limitation.








Essentially same limitation. The first length and/or second length can be predetermined lengths.





Essentially same limitation.







Essentially same limitation.






Independent claim 10 is essentially just a different embodiment of the same claimed invention.

2. The method of claim 1, comprising utilizing a single instruction to add the unpacked encoded value in each lane of the respective register to a corresponding lane in the further register.
7. utilizing a single instruction to add the unpacked encoded value in each lane of the respective register to a corresponding lane in a further register
Essentially same limitation. 


Claim 11 is essentially just a different embodiment of the same claimed limitation.
3. The method of claim 1, wherein each unpacked encoded value has a first length or second length.
7. each unpacked encoded value having a first length or a second length
Same limitation.

Claim 12 is essentially just a different embodiment of the same claimed limitation.
4. The method of claim 1, wherein the query comprises a filter to be applied to the column-stored table of encoded values to create a selection vector to be applied to the encoded values before loading the subset of encoded values.
1. the query comprising a filter to be applied to at least a first column vector of the encoded values
1. process the query for a batch of the encoded values in a segment of the first column vector, whereby to generate a first vector indicative of respective encoded values passing the filter or failing the filter;
Both queries comprise a filter to be applied to column stored table of encoded values to create a vector of selected encoded values based on the filter.

Claim 13 is essentially just a different embodiment of the same claimed limitation.
5. A method of performing a query on a column-store table of encoded values, the method comprising:





receiving the query, the query comprising a column vector of the encoded values by which a result is to be grouped;







loading each of a subset of encoded values of the column vector into a plurality of registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers;


for each unique encoded value in a set of all but one unique encoded values of the column vector:


comparing bits of each encoded value in the plurality of registers with corresponding bits of the unique encoded value;


based on the comparison, setting a bit in a further register for each encoded value having all bits matching bits of the unique encoded value;


for each bit set in the further register, incrementing a counter for the unique encoded value; and


determining a counter for the one unique encoded value outside of the set of unique encoded values from a total number of rows of the column vector and the counters for the unique encoded values in the set of unique encoded values.
1. A method for causing a processor to perform a query on a column-store table comprising one or more column vectors of encoded values, the method comprising configuring the processor to:


1. receive the query, the query comprising a filter to be applied to at least a first column vector of the encoded values
4. wherein the query further comprises an indication of a second column vector having encoded values by which a result of the query is to be grouped


8. separate and reload bits of the encoded values in the plurality of registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers;



8. for at least some of the unique encoded values of the second column vector:


8. compare bits of each encoded value in the plurality of registers with corresponding bits of the unique encoded value;


8. based on the comparison, set a further bit for each encoded value having all bits matching bits of the unique encoded value;


8. for each further bit set, increment a fourth counter for the unique encoded value in a third array; and


8. determine a fifth counter in the third array by subtracting fourth counters in the third array from a total number of rows of the second column vector, the fifth counter corresponding to a last of the unique encoded values in the second column vector.
Both perform a query on a column-store table of encoded values.






Both receive a query for column vectors having encoded values where the result is grouped.








 Both load part of encoded values in registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers.




Essentially same limitation. 




Same limitation.





Essentially same limitation.





Essentially same limitation.




Essentially same limitation. Determines a count of remaining unique encoded values not already part of total number of rows of the column vector.


6. The method of claim 5, wherein determining the counter for the one unique encoded value outside of the set of unique encoded values comprises subtracting the counters for the unique encoded values in the set of unique encoded values from the total number of rows of the first column vector.
8. determine a fifth counter in the third array by subtracting fourth counters in the third array from a total number of rows of the second column vector, the fifth counter corresponding to a last of the unique encoded values in the second column vector.
Essentially same limitation. Determines a count of remaining unique encoded values not already part of total number of rows of the column vector.


7. The method of claim 5, wherein loading each of a first subset of encoded values of the first column vector into a plurality of registers comprise:


loading each of a first subset of values contiguously into the plurality of registers;



separating and reloading bits of the encoded values in the plurality of registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers;
8. load each of a first subset of values into a plurality of registers,





load each of a first subset of values into a plurality of registers, the first subset comprising the encoded values of the second column vector;


separate and reload bits of the encoded values in the plurality of registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers;
Essentially same limitation.






Essentially same limitation.





Essentially same limitation.

8. The method of claim 5, wherein comparing bits of each encoded value in the plurality of registers with corresponding bits of the unique encoded value comprises applying a corresponding comparison function to the plurality of registers.
8. compare bits of each encoded value in the plurality of registers with corresponding bits of the unique encoded value;
Essentially same limitation.



9. The method of claim 5, wherein the query comprises a filter to be applied to the column-stored table of encoded values to create a selection vector to be applied to the encoded values before loading the subset of encoded values.
1. the query comprising a filter to be applied to at least a first column vector of the encoded values
1. process the query for a batch of the encoded values in a segment of the first column vector, whereby to generate a first vector indicative of respective encoded values passing the filter or failing the filter;
Both queries comprise a filter to be applied to column stored table of encoded values to create a vector of selected encoded values based on the filter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (U.S. Pub. No. 2016/0085781, cited in IDS), hereinafter Ellison, in view of Schauer et al. (U.S. Pub. No. 2014/0052713, cited in IDS), hereinafter Schauer.
 
Regarding independent claim 1, Ellison teaches a method of performing a query on a column-store table of encoded values, the method comprising: (Ellison, Fig. 4 and [0034]-[0035], discloses relational data stored and organized in column vectors, where each column vector contiguously stores the values that logically populate a corresponding column of a table. The column vectors may be compressed and/or encoded while in volatile memory.) 
for each column vector of the plurality of column vectors, loading a subset of encoded values of the column vector into respective lanes of a respective register, thereby forming an array comprising the respective registers; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is a contiguous series of values from a column vector that is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.)
adding bits to encoded values in each of the respective registers, thereby generating unpacked encoded values of the plurality of column vectors, each unpacked encoded value having a predetermined length; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is a contiguous series of values from a column vector that is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.)
transposing the array such that unpacked encoded values previously loaded into a single respective register are now loaded in corresponding lanes of the respective registers; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is a contiguous series of values from a column vector that is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.) and
However, Ellison does not seem to explicitly teach receiving the query, the query comprising an indication of a plurality of column vectors having encoded values;
for each respective register, adding the unpacked encoded value in each lane of the respective register to a corresponding lane in a further register, thereby generating, in the corresponding lanes of the further register, sums of unpacked encoded values from corresponding lanes of each respective register.
On the other hand, Schauer teaches receiving the query, the query comprising an indication of a plurality of column vectors having encoded values; (Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, [0057]-[0059], discloses the filter unit generating a bitvector with a length corresponding to the number of values for a column evaluated with the bit value assigned based on a row value of the column meeting or failing the predicate.)
for each respective register, adding the unpacked encoded value in each lane of the respective register to a corresponding lane in a further register, thereby generating, in the corresponding lanes of the further register, sums of unpacked encoded values from corresponding lanes of each respective register. (Schauer, [0010]-[0011], discloses different aggregation operations found in queries. Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, Fig. 6 and [0085]-[0093], discloses query received includes a request to aggregate data grouped by one or more columns using a filter unit that generates a bitvector that identifies each row that satisfies the equivalence predicate and uses the information to aggregate the values of the grouped rows as dictated by the query. Aggregation unit can sum the values of the grouped rows stored in the column.) 
Schauer [0053] discloses columnar storage breaking the database into blocks, where each block has a fixed number of rows for one or more columns. The columnar storage of Schauer can be the relational data stored and organized in column vectors of Ellison. Also, Ellison [0043]-[0044] discloses a database server executing queries on columns. The query of Schauer can be the queries on columns of Ellison. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the column vector based relational database system of Ellison to incorporate the teachings of query filter methods of Schauer because both address the same field of using column based database systems, and by incorporating Schauer into Ellison allows the database system to process queries with filters that indicate which values pass or fail the filter condition via vector.
One of ordinary skill in the art would be motivated to do so as to accelerate query processing by reducing the amount of data flowing to rate-limited parts of a computer system, which helps alleviate data bottlenecks, as taught by Schauer [0025].
 
Regarding claim 2, Ellison, in view of Schauer, teaches the method of claim 1, comprising utilizing a single instruction to add the unpacked encoded value in each lane of the respective register to a corresponding lane in the further register. (Ellison, [0043]-[0044], discloses a database server executing queries on columns. Ellison, [0148]-[0164], discloses executing SIMD (single instruction multiple data) to compare values of first register and second register and generate an output vector based on the results stored in a third register. In combination, Schauer, [0010]-[0011], discloses different aggregation operations found in queries. Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, Fig. 6 and [0085]-[0093], discloses query received includes a request to aggregate data grouped by one or more columns using a filter unit that generates a bitvector that identifies each row that satisfies the equivalence predicate and uses the information to aggregate the values of the grouped rows as dictated by the query. Aggregation unit can sum the values of the grouped rows stored in the column.) 
Claim 11 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 3, Ellison, in view of Schauer, teaches the method of claim 1, wherein each unpacked encoded value has a first length or second length. (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing.)
Claim 12 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 4, Ellison, in view of Schauer, teaches the method of claim 1, wherein the query comprises a filter to be applied to the column-stored table of encoded values to create a selection vector to be applied to the encoded values before loading the subset of encoded values. (Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, [0057]-[0059], discloses the filter unit generating a bitvector with a length corresponding to the number of values for a column evaluated with the bit value assigned based on a row value of the column meeting or failing the predicate.)
Claim 13 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
Regarding independent claim 10, Ellison teaches a system configured to perform a query on a column-store table of encoded values, the system comprising:  (Ellison, Fig. 4 and [0034]-[0035], discloses relational data stored and organized in column vectors, where each column vector contiguously stores the values that logically populate a corresponding column of a table. The column vectors may be compressed and/or encoded while in volatile memory. Ellison, [0043]-[0044], discloses a database server executing queries on columns.) 
at least one register configured to hold one or more values; (Ellison, Fig. 6 and [0060]-[0062], discloses the CPU contains register that includes storage for storing values from a column vector, where a number of fixed-width data elements that can be concurrently stored within the register vary based on the size of the data elements and the size of register.)
at least one processor; and a computer readable medium comprising code that, when executed, causes the processor to: (Ellison, Fig. 9 and [0188] and [0193], discloses computer system with a processor and instructions stored in non-transitory storage media accessible to processor.)
for each column vector of the plurality of column vectors, load a subset of encoded values of the column vector into respective lanes of a respective register, thereby forming an array comprising the respective registers; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is a contiguous series of values from a column vector that is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.)
add bits to encoded values in each of the respective registers, thereby generating unpacked encoded values of the plurality of column vectors, each unpacked encoded value having a predetermined length; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is a contiguous series of values from a column vector that is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.)
transpose the array such that unpacked encoded values previously loaded into a single respective register are now loaded in corresponding lanes of the respective registers; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is a contiguous series of values from a column vector that is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.) and
However, Ellison does not seem to explicitly teach receive the query, the query comprising an indication of a plurality of column vectors having encoded values;
for each respective register, add the unpacked encoded value in each lane of the respective register to a corresponding lane in a further register, thereby generating, in the corresponding lanes of the further register, sums of unpacked encoded values from corresponding lanes of each respective register.
On the other hand, Schauer teaches receive the query, the query comprising an indication of a plurality of column vectors having encoded values; (Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, [0057]-[0059], discloses the filter unit generating a bitvector with a length corresponding to the number of values for a column evaluated with the bit value assigned based on a row value of the column meeting or failing the predicate.)
for each respective register, add the unpacked encoded value in each lane of the respective register to a corresponding lane in a further register, thereby generating, in the corresponding lanes of the further register, sums of unpacked encoded values from corresponding lanes of each respective register.
(Schauer, [0010]-[0011], discloses different aggregation operations found in queries. Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, Fig. 6 and [0085]-[0093], discloses query received includes a request to aggregate data grouped by one or more columns using a filter unit that generates a bitvector that identifies each row that satisfies the equivalence predicate and uses the information to aggregate the values of the grouped rows as dictated by the query. Aggregation unit can sum the values of the grouped rows stored in the column.) 
Schauer [0053] discloses columnar storage breaking the database into blocks, where each block has a fixed number of rows for one or more columns. The columnar storage of Schauer can be the relational data stored and organized in column vectors of Ellison. Also, Ellison [0043]-[0044] discloses a database server executing queries on columns. The query of Schauer can be the queries on columns of Ellison. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the column vector based relational database system of Ellison to incorporate the teachings of query filter methods of Schauer because both address the same field of using column based database systems, and by incorporating Schauer into Ellison allows the database system to process queries with filters that indicate which values pass or fail the filter condition via vector.
One of ordinary skill in the art would be motivated to do so as to accelerate query processing by reducing the amount of data flowing to rate-limited parts of a computer system, which helps alleviate data bottlenecks, as taught by Schauer [0025].
 
 
 
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison, in view of Schauer, further in view of Netz et al. (U.S. Pub. No. 2010/0088315, cited in IDS), hereinafter Netz, and further in view of Solihin (U.S. Pub. No. 2012/0173819, cited in IDS).
 
Regarding independent claim 5, Ellison teaches a method of performing a query on a column-store table of encoded values, the method comprising: (Ellison, Fig. 4 and [0034]-[0035], discloses relational data stored and organized in column vectors, where each column vector contiguously stores the values that logically populate a corresponding column of a table. The column vectors may be compressed and/or encoded while in volatile memory.) 
for each unique encoded value in a set of all but one unique encoded values of the column vector: comparing bits of each encoded value in the plurality of registers with corresponding bits of the unique encoded value; based on the comparison, setting a bit in a further register for each encoded value having all bits matching bits of the unique encoded value; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is contiguous series of values (i.e. consecutive integer values) from a column vector is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.) 
However, Ellison does not seem to explicitly teach receiving the query, the query comprising a column vector of the encoded values by which a result is to be grouped;
On the other hand, Schauer teaches receiving the query, the query comprising a column vector of the encoded values by which a result is to be grouped;  (Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, [0057]-[0059], discloses the filter unit generating a bitvector with a length corresponding to the number of values for a column evaluated with the bit value assigned based on a row value of the column meeting or failing the predicate.)
Schauer [0053] discloses columnar storage breaking the database into blocks, where each block has a fixed number of rows for one or more columns. The columnar storage of Schauer can be the relational data stored and organized in column vectors of Ellison. Also, Ellison [0043]-[0044] discloses a database server executing queries on columns. The query of Schauer can be the queries on columns of Ellison. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the column vector based relational database system of Ellison to incorporate the teachings of query filter methods of Schauer because both address the same field of using column based database systems, and by incorporating Schauer into Ellison allows the database system to process queries with filters that indicate which values pass or fail the filter condition via vector.
One of ordinary skill in the art would be motivated to do so as to accelerate query processing by reducing the amount of data flowing to rate-limited parts of a computer system, which helps alleviate data bottlenecks, as taught by Schauer [0025].
However, Ellison, in view of Schauer, does not seem to explicitly teach loading each of a subset of encoded values of the column vector into a plurality of registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers;
On the other hand, Solihin teaches loading each of a subset of encoded values of the column vector into a plurality of registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers; (Solihin, [0038], discloses a bit vector adapted to indicate one or more of caches that store a block corresponding to a given block address in the multicore architecture. The bit vector may include a first bit, a second bit, a third bit, a fourth bit, and an Nth bit, where the first bit corresponds to a first cache, the second bit corresponds to a second cache, the third bit corresponds to a third cache, the fourth bit corresponds to a fourth cache, and the Nth bit corresponds to an Nth cache in the multicore architecture.)
Ellison [0062] discloses a CPU is able to process in parallel is based on the number of registers available. The multiple caches in a multicore architecture of Solihin can be the parallel processing registers of Ellison. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the column vector based relational database system of Ellison to incorporate the teachings of efficient cache based processing of Solihin because both address the same field of register/cache based processing, and by incorporating Solihin into Ellison allows the database system to utilize loading of bits of encoded values into multiple registers for quick processing.
One of ordinary skill in the art would be motivated to do so as to provide a way of filling large caches and in architectures implementing frequent thread migration without incurring significant time and energy costs, as taught by Solihin [0003].
However, Ellison, in view of Schauer and Solihin, does not seem to explicitly teach for each bit set in the further register, incrementing a counter for the unique encoded value; and 
determining a counter for the one unique encoded value outside of the set of unique encoded values from a total number of rows of the column vector and the counters for the unique encoded values in the set of unique encoded values.
On the other hand, Netz teaches for each bit set in the further register, incrementing a counter for the unique encoded value; and determining a counter for the one unique encoded value outside of the set of unique encoded values from a total number of rows of the column vector and the counters for the unique encoded values in the set of unique encoded values. (Netz, Fig. 1 and [0073]-[0075], discloses receiving and analyzing a query by the system which may involve discretizing the data to obtain a histogram. The window of data targeted by the query is analyzed using the histogram which results in data buffers being readied for parallel processing by scanning and filling the windowing buffers using a process for configuring the buffers set in accordance with a query specification, a selected discretization method, a distribution of data in the final window as determined by histogram, and degree of parallelization applied to data processing. Netz, [0079]-[0081], discloses discretizations that can be used include discretizing by segment where filtered data passes the where clause when no order by is set and discretizing by splitting spikes into distinct (per segment) groups. Once a discretization function is selected, an internal query is then executed and returns statistics describing number of occurrences of each value on the sorted column or of each discretized value. A histogram can be built from those results. Netz, [0120]-[0121], discloses obtaining an accurate histogram that holds sorted DataIDs together with the number of occurrences resulting in a running sum can be maintained. A reverse running sum is computed by subtracting the materialized running sum from the actual count.)
Ellison [0062] discloses a CPU is able to process in parallel is based on the number of registers available. The parallel processing windowing buffers of Netz can be the parallel processing registers of Ellison. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the column vector based relational database system of Ellison to incorporate the teachings of efficient query processing of column based data encoded structures of Netz because both address the same field of using column based database systems, and by incorporating Netz into Ellison allows the database system to utilize register counts based on unique encoded values.
One of ordinary skill in the art would be motivated to do so as to provide a fast and scalable algorithm is desired for querying over large amounts of data in a data intensive application environment, particularly queries that implicate expensive filter and/or sort operations over data on a large scale, as taught by Netz [0012].
 
Regarding claim 6, Ellison, in view of Schauer, Solihin, and Netz, teaches the  method of claim 5, wherein determining the counter for the one unique encoded value outside of the set of unique encoded values comprises subtracting the counters for the unique encoded values in the set of unique encoded values from the total number of rows of the first column vector. (Netz, Fig. 1 and [0073]-[0075], discloses receiving and analyzing a query by the system which may involve discretizing the data to obtain a histogram. The window of data targeted by the query is analyzed using the histogram which results in data buffers being readied for parallel processing by scanning and filling the windowing buffers using a process for configuring the buffers set in accordance with a query specification, a selected discretization method, a distribution of data in the final window as determined by histogram, and degree of parallelization applied to data processing. Netz, [0079]-[0081], discloses discretizations that can be used include discretizing by segment where filtered data passes the where clause when no order by is set and discretizing by splitting spikes into distinct (per segment) groups. Once a discretization function is selected, an internal query is then executed and returns statistics describing number of occurrences of each value on the sorted column or of each discretized value. A histogram can be built from those results. Netz, [0120]-[0121], discloses obtaining an accurate histogram that holds sorted DataIDs together with the number of occurrences resulting in a running sum can be maintained. A reverse running sum is computed by subtracting the materialized running sum from the actual count.)
 
Regarding claim 7, Ellison, in view of Schauer, Solihin, and Netz, teaches the  method of claim 5, wherein loading each of a first subset of encoded values of the first column vector into a plurality of registers comprise: loading each of a first subset of values contiguously into the plurality of registers; (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is a contiguous series of values from a column vector that is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.)
separating and reloading bits of the encoded values in the plurality of registers such that the ith bit of each encoded value is stored in the ith register of the plurality of registers; (Solihin, [0038], discloses a bit vector adapted to indicate one or more of caches that store a block corresponding to a given block address in the multicore architecture. The bit vector may include a first bit, a second bit, a third bit, a fourth bit, and an Nth bit, where the first bit corresponds to a first cache, the second bit corresponds to a second cache, the third bit corresponds to a third cache, the fourth bit corresponds to a fourth cache, and the Nth bit corresponds to an Nth cache in the multicore architecture.)
 
Regarding claim 8, Ellison, in view of Schauer, Solihin, and Netz, teaches the  method of claim 5, wherein comparing bits of each encoded value in the plurality of registers with corresponding bits of the unique encoded value comprises applying a corresponding comparison function to the plurality of registers. (Ellison, [0094]-[0097], discloses performing vector processing operations with a padding process based on length information, where the padding is performed after the values have been transferred to CPU to conform individual values to the size of vector-processing registers using conversion logic into a form that can be placed in the register for vector processing. Ellison, Fig. 6 and [0060], discloses the register may be treated as an array of storage locations each of which holds a fixed width data element. Examiner interprets an array of storage locations each of which holds a fixed width data element as lanes of a register. Ellison, [0062], discloses a “target segment” of the column vector is contiguous series of values (i.e. consecutive integer values) from a column vector is the target of a vector processing operation where all values within a target segment are processed within the CPU in parallel where the number of values processed in parallel is based on the number of registers available. Examiner interprets that the CPU may have multiple registers available for parallel processing.) 
 
Regarding claim 9, Ellison, in view of Schauer, Solihin, and Netz, teaches the  method of claim 5, wherein the query comprises a filter to be applied to the column-stored table of encoded values to create a selection vector to be applied to the encoded values before loading the subset of encoded values. (Schauer, [0038]-[0040], discloses receiving a query to determine which predicates the query includes and how the predicates should be programmed into filter unit. The system load values from one or more columns into input cache based on the predicate being evaluated. Schauer, [0057]-[0059], discloses the filter unit generating a bitvector with a length corresponding to the number of values for a column evaluated with the bit value assigned based on a row value of the column meeting or failing the predicate.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165